Citation Nr: 1233374	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  10-12 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to September 1969.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for service connection for bilateral hearing loss, tinnitus and hypertension.  

The issue of service connection for coronary artery disease was addressed in the statement of the case issued in March 2010.  By rating action dated February 2011, the RO granted service connection for ischemic heart disease.  This decision, accordingly, is limited to the issues set forth on the preceding page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts service connection is warranted for bilateral hearing loss and tinnitus.  The service treatment records disclose that the Veteran's hearing was within normal limits on the examinations at entrance and separation from service.  

Personnel records reflect the Veteran was a truck driver and a heavy truck driver in service.  

On VA audiometric examination in May 2009, the Veteran asserted he noticed difficulty hearing in the early 1970's, and that it had gotten progressively worse since then.  He reported noise exposure in service from heavy equipment in a combat zone.  He claimed he had regular hearing testing performed on physical examinations sponsored by his union (Sheet Metal Local Union 28) through his job following service.  Following the audiometric tests, it was indicated the Veteran had a bilateral sensorineural hearing loss.  The May 2009 VA examiner concluded the Veteran's hearing loss and tinnitus were not caused by or a result of service.  She also stated the Veteran's tinnitus was associated with his hearing loss.

The Board observes that the hearing tests conducted through the Veteran's union have not been associated with the claims folder.  In light of the fact the Veteran claimed his hearing loss began within a few years after his discharge from service, the Board is of the opinion that an attempt should be made to obtain the audiometric tests.

The Veteran also maintains service connection is warranted for hypertension.  The report of medical history in June 1967, at the time of the Veteran's entry into service, discloses he related a history of high blood pressure.  Under the physician's summary on the report of medical history, a history of high blood pressure was noted.  Blood pressure was 122/80 on the entrance examination.  The Veteran again related a history of high blood pressure on a report of medical history in September 1969, prior to his discharge from service.  Blood pressure was 120/78 on the separation examination.  

The Veteran was hospitalized at a private facility in April 1990.  A clinical history on a cardiac catheterization noted a history of hypertension.  Coronary artery bypass graft surgery was performed during the hospitalization.

On VA examination in April 2009, the Veteran asserted he was diagnosed with essential hypertension in 1969.  The April 2009 examiner diagnosed essential hypertension, and stated it was well controlled.  He pointed out that high blood pressure was noted on a medical summary written by a physician, and concluded the Veteran's hypertension was as likely as not secondary to service.  In this regard, the Board notes this reference was made on the entrance examination.  The examiner's conclusion is apparently not based on elevated blood pressure being noted during service, but rather, at the entrance examination.


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request he provide the names, addresses and dates of treatment (VA and non-VA) from whom he has received treatment for hearing loss, tinnitus and hypertension since service.  The Veteran should be specifically requested to furnish the above requested information for the audiometric tests sponsored by the Sheet Metal Local Union 28.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran, not already of record.

2.  If appropriate, based on the evidence obtained, the RO/AMC should schedule an audiometric examination to determine the nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  The examiner is requested to furnish an opinion concerning whether it is at least as likely as not (50 percent probability or higher) that the Veteran's bilateral hearing loss and/or tinnitus is/are related to service.  The rationale for any opinion should be set forth.  The claims folder should be made available to the examiner in conjunction with the examination.

3.  Send the claims folder to the examiner who conducted the April 2009 VA examination.  He should be instructed that his April 2009 opinion referenced a history of high blood pressure that was noted on a medical history of report dated in June 1967, and that clinical examination at that time revealed a blood pressure of 122/80, when the Veteran entered service.  The examiner should review the claims folder and furnish an opinion concerning 
(1) whether the evidence of record is clear and unmistakable that high blood pressure was demonstrated on examination for entrance to service, and, if so, 

(2) whether the evidence of record is clear and unmistakable that the Veteran's hypertension was NOT chronically increased in severity during service beyond the natural progression of the disorder.  

The rationale for any opinion should be set forth.  If an opinion cannot be reached without resort to speculation, this must also be fully explained.  If the examiner determines an examination of the Veteran is necessary, such an examination should be scheduled.  

4.  Following completion of the above, the RO should review the evidence and determine whether the appellant's claims may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).






_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


